                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                           Case No. 3:18-cv-07738-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         KA CHAN, et al.,
                                  10                                                           Re: Dkt. No. 54
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they have
                                  14   agreed to a settlement. IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any
                                  15   hearings scheduled in this matter are VACATED. It is further ordered that if any party certifies to this
                                  16   Court, with proper notice to opposing counsel within sixty (60) days from the date below, that
                                  17   settlement has not in fact occurred, this order shall be vacated and this cause shall be restored to the
                                  18   calendar for further proceedings. IT IS SO ORDERED.
                                  19   Dated: March 3, 2020

                                  20                                                       ______________________________________
                                                                                           WILLIAM H. ORRICK
                                  21                                                       United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
